Citation Nr: 1531937	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left knee meniscus injury with degenerative changes.

2.  Entitlement to a compensable disability evaluation for right knee patellofemoral syndrome status-post total knee arthroplasty prior to March 14, 2008, in excess of 10 percent from March 14, 2008, through September 30, 2010, and in excess of 60 percent since October 1, 2010, excluding periods of temporary total disability.

3.  Entitlement to a total disability evaluation based upon individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to April 1983 and November 1985 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Notably, the Veteran brought his claims for increased ratings in a statement in support of claim received in November 2007.  In March 2008, the Veteran submitted another statement in support of claim, requesting increased ratings.  In the subsequent, June 2008 rating decision, the RO granted an increase in the rating for the right knee, effective in March 2008, the date of the second correspondence.  As the Veteran's claim for an increase was received in November 2007, the issue of whether a compensable rating prior to March 2008 is before the Board.

The Veteran was afforded a Travel Board hearing in May 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issue of entitlement to service connection for a vascular disability of the lower extremities has been raised by the Veteran on record at his Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a disability evaluation in excess of 10 percent for right knee patellofemoral syndrome status-post total knee arthroplasty from March 14, 2008, through September 30, 2010, and in excess of 60 percent since October 1, 2010, excluding periods of temporary total disability, and entitlement to a total disability evaluation based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to his service-connected disabilities, and as such, TDIU is properly before the Board.


FINDINGS OF FACT

1.  The Veteran is receiving maximum schedular rating for left knee meniscus injury with degenerative changes under Diagnostic Code 5258. 

2.  The weight of evidence shows that the left knee meniscus injury with degenerative changes is manifested by limitation of flexion to no worse than 45 degrees, including limitation due to pain and fatigue, with no objective limitation of extension, instability, lateral subluxation or genu recurvatum.




CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent for service-connected left knee meniscus injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February and April 2008.

VA has obtained the Veteran's service records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology severity of the service-connected left knee disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Although the Board is herein below remanding the claim for increased evaluations of the right knee, it is doing so in order to obtain records related to that knee only.  The record discloses that in October 2006 the Veteran sustained injury to that knee, and received medical treatment through private providers until the time of his total knee replacement in 2010.  Accordingly, VA may consider the claim regarding the left knee as all known and relevant evidence has been obtained with respect to this issue.  Under these circumstances, the Board concludes that these records are not relevant to the issue on appeal and VA need not obtain them.  38 C.F.R. § 3.159(c)(2).  Instead, the Board believes that remanding this claim to obtain such records would only needlessly delay adjudication of the appellant's claim.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examinations and opinions with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.	Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, to include his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's left knee disability is currently rated at a 20 percent disability evaluation under Diagnostic Code (DC) 5258.  38 C.F.R. §§ 4.20, 4.27 (2014).  DC 5258, Cartilage, Semilunar, Dislocated, provides a maximum 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. §4.71a (2014).

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  10, 20, and 30 percent rating is provided for malunion with slight, moderate, marked knee or ankle disability, respectively. To warrant the next higher rating of 40 percent, there must be nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 (2014).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage . 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic code 5260 applies to limitation of flexion of the knee . Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under  38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

III.	Facts

In November 2007, the Veteran filed his claim for an increased evaluation of his left knee meniscus injury with degenerative changes (left knee disability), which has been evaluated at 20 percent disabling since its inception in July 2005.  VA records reflect that in October 2007, the Veteran presented at the Modesto CBOC for a new patient history and physical, and had not been seen at a VA facility since 2005.  At the time, a history of chronic left knee pain was noted.  Crepitus in the left knee was shown on examination.   VA records dated thereafter document left knee pain and arthritis.  

In March 2008, the Veteran was afforded a VA examination.  By history, the examiner noted that a March 2005 MRI had shown degenerative changes of the left knee with no unstable appearing meniscal tears.  Since then, the Veteran reported that the knee had begun to buckle, causing him to fall a couple of times.  There was no significant locking, but the Veteran reported stiffness, pain, swelling and popping.  He used a cane and a brace, and corrective shoes for podiatric issues. 

Examination showed that the Veteran walked with an antalgic gait favoring both knees, with the right more so than the left.  Each knee exhibited genu valgum.  The left knee had no significant effusion, but some periarticular thickening.  There was some generalized tenderness, but nonspecific to the joint line.  McMurray's, Lachman's, and drawer test were negative.  Ligaments were relatively stable.  Extension was to zero degrees and flexion was to approximately 105 degrees.  Repetitions times three caused some increased pain and lack of endurance, but no significant fatigue or weakness.  The examiner noted that the Veteran also had back problems, which caused pain in the lower limbs.  The Veteran described frequent flare-ups lasting 15 minutes, but had not been prescribed bedrest.  Osteoarthritis was assessed.  

VA records dated after the March 2008 VA examination document continued chronic left knee pain from military service, but largely pertain to the right knee disability, remanded herein below.  In January 2015, the Veteran was again afforded a VA examination.

At the time of the January 2015 examination, the Veteran reported continued pain and limitation of motion.   The examiner noted a history of arthritis and meniscal tears, but that the left knee had no history of surgery thus far.  The knee "popped," but had no dislocation, subluxation or swelling.  In terms of flares, the Veteran related that he had them weekly, which limited flexion to 45 degrees, but not extension in any manner.  He reported difficulty climbing stairs and stooping due to his knees.  Flexion was from zero to 120 degrees, and extension was to zero degrees, both inhibited by pain.  There was evidence of pain on weight bearing, but none relating to localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive use did not result in any additional limitation of motion.  However, the examiner concluded that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use of a period of time, to the extent that flexion would be limited to 45 degrees, with extension full to zero degrees.  Muscle strength was 4/5 in flexion and extension, and there was no ankylosis.   There was no history of recurrent subluxation or lateral instability, although swelling was indicated.  Examination showed no joint instability.  McMurray test was negative on the left knee.  X-rays showed mild lateral compartment degenerative changes and no acute fracture, subluxation or dislocation.  There was no joint effusion as well.  

IV.	Analysis

The Board finds that a rating in excess of the 20 percent currently assigned is not warranted.  The Veteran's 20 percent rating is pursuant to DC 5258, which rates based on the presence of meniscal tears (i.e., dislocated semilunar cartilage), with associated symptoms of locking, pain, and effusion (i.e., swelling).  In this case, there is no evidence of meniscal tears during the appellate period.  Regardless, the 20 percent is in effect, apparently reflective of the Veteran's locking and pain symptoms. 

Flexion is limited to, at worst, 45 degrees due to pain.  Such limitation does not warrant a higher rating; rather, it is compensated at the 10 percent level under DC 5260.  As such, it is not more beneficial to the Veteran to rate his disability under this code.  Furthermore, DCs 5260 and 5258 overlap in rating, in that pain and locking are considered forms of limitation of motion; therefore, assigning separate ratings under these codes would violate the prohibition against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).

Additionally, there is no indication that the Veteran's left knee disability warrants an increased or separate rating under any diagnostic code not discussed above.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, impairment of the fibula, limitation of extension, or symptoms other than those discussed above.  Although genu valgum is noted in the March 2008 VA examination, this is not the equivalent of genu recurvatum, which means backward curving or hyperextended knee.  See 68 Fed. Reg. 7017 (February 11, 2003).  As such, an increased rating cannot be assigned for the knee under Diagnostic Codes 5256 or 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263 (2014).  Likewise, a separate rating under Diagnostic Code 5259 is not appropriate, as the Veteran's left knee has never undergone a meniscectomy or any surgery.

An increased rating is also unwarranted under Diagnostic Code 5257 because the Veteran's knee disability has not manifested by recurrent subluxation or lateral instability.  Repeated VA examination has shown that the knees are stable and without any subluxation.  Ligamentous testing has been normal on each occasion.  The Board ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his left knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The Board has also considered the potential applicability of an extra-schedular rating; however, it finds one inappropriate.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left knee disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for disability.  The criteria particularly contemplate the pain and locking caused by meniscal injury.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for left knee meniscus injury with degenerative changes is denied.


REMAND

The Veteran filed a Worker's Compensation claim related to his right knee.  Although he testified that following his knee replacement he only sought treatment through VA, the record indicates that from the date of the injury in 2006 until his knee replacement in August 2009, he received treatment for the right knee mainly through private medical providers.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, should he offer such.  See 38 C.F.R. 
§ 3.159(c)(1) (2014).  

Lastly, and also as noted above, the Veteran is seeking a TDIU.  At least as of October 1, 2010, he meets the schedular criteria for consideration thereof.  38 C.F.R. § 4.16(a).  The record also reflects evidence of interference with employment.  Rice, supra.  Upon remand, the question of entitlement to a TDIU should be developed.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release(s) from the Veteran, the Agency of Original Jurisdiction (AOJ) should attempt to obtain the Veteran's Workers' Compensation and any private medical records related thereto.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that he complete a TDIU claim form.  Then, undertake any development that is warranted with respect to entitlement to TDIU.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


